By the Court,

Sutherland, J.
The provision in the act of April 3d, 1821, that the presumption of payment shall apply to judgments, after a lapse of 20 years, has always been considered as introducing a new principle into the law of this state. Previously to that time, such presumption had been indulged only in relation to sealed instruments, in analogy to the statutes of limitation which apply only to simple contracts. In Clark v. Hopkins, 7 Johns. R. 556, the court refused to permit a judgment to be entered upon a bond and warrant of attorney, after a lapse of 18 years, upon the usual affidavit that the bond was duly executed and still remained due. They there refer to the leading English cases, which decide that after 18 or 20 years, a bond will be presumed to have been paid; and they hold it incumbent on the plaintiff to show a demand of payment and an acknowledgment of the debt within that time to rebut this presumption. In Bailey v. Jackson, 16 Johns. R. 210, the principle was held to be applicable to a case in which an action of covenant had been brought for rent; and in Jackson v. Pierce, 10 Johns. R. 414, it was held to be applicable to a mortgage debt which had lain dormant for 20 years, the mortgagor remaining in possession. Vide also Jackson v. Wood, 12 Johns. R. 242. There is no subsequent case in this court, in which the principle has been extended, or which *191contains an intimation that it is applicable to judgments of courts of record. The leading English cases are all of the same character. 6 Mod. 22. 2 Burr. 434. 4 id. 1963. 1 T. R. 270. Cowp. 109, 214.
In Howe v. Bolingbroke, l Str. 639, the court refused to permit a judgment to be entered up, or the record to be filed nunc pro tunc after a lapse of 20 years; the court observing that the presumption was that the debt was satisfied. This is a very bald case. The circumstances are not stated. The application was addressed to the discretion of the court. It is like the case of a bond and warrant of attorney. There was no judgment to presume satisfied ; it was the debt on which the plaintiff asked for leave to enter up judgment that was there presumed to have been paid. The case of Willaume v. Gorges, 1 Campb. 217, was an issue out of chancery 6o try whether there was any thing due upon a judgment entered up to secure the payment of an annuity. Nothing had been paid within 20 years, and Lord Ellenborough directed the jury to presume that the judgment had been paid off or released. The judgment probably was collateral security only for the annuity which might have been created originally by bond. If so, the principle was undoubtedly properly applied, and the case does not go beyond the previous authorities. Hulke v. Pickering, 2 Barn. & Cres. 555; 9 Com. Law R. 177, S. C., was the ordinary case of an application for leave to enter up judgment on bond and warrant of attorney, more than 20 years old, and it was held that the plaintiff must state some facts to rebut the presumption of payment from lapse of time. Boardman v. Deforest, 5 Conn. M. 1, is the only case cited by counsel in which presumption of payment from lapse of time has been clearly and directly applied to a judgment. No authorities are there referred to, and it is certainly against the professional opinion in England and in this state, and so far as appears from the reports, in the other states in the union. We have adopted it by statute, and must apply it to the cases to which the statute refers. But this case is not within the statute of 1821. The presumption will not attach to judgments anterior to that statute until 20 years from its passage. The provistos of the revised statutes, 2 R. S. 301, § 46, is but a *192revision of the act of 1821, and does not go behind that act in its operation. It was not intended to be retrospective. Matthews on Presumptive Evidence, 375, states the rule more broadly than the cases referred to by him will warrant.
Judgment for plaintiff.